DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 8: replace "where" with --wherein--
	Claim 1, line 19: replace “respective exchangeable control members” with --a surface of exchangeable sliding plates (19), the exchangeable sliding plates being components of the respective exchangeable control member-- such that claim 1 includes the subject matter of claim 14.
	Claim 11: replace "the control faces (14) are provided with plane regions (32; 33) offset" with --wherein the at least two separate plane regions (32; 33) are offset--
Claim 12: replace "the plane regions" with --the at least two separate plane regions--
Claim 14: --cancel claim 14--
Claim 15: replace "on respective" with --on the respective--
Claim 16: replace "where" with --wherein--

A radial press having:
a housing (1) provided with a jacket portion (6) and an annular bracing disk (7) at an end face of the housing, an annular structure (2) guided displaceably within the housing along a press axis (X) and a plurality of press jaws (3), wherein the plurality of press jaws are disposed around the press axis (X), and are braced in a radially displaceably guided manner on the bracing disk (7), and wherein the annular structure (2) acts on the plurality of press jaws by means of control faces (14), wherein the control faces are inclined relative to the press axis (X) and bear on mating faces of the press jaws (3), the mating faces constructed as sliding faces (13), wherein an angle of inclination of the control faces (14) is changed along an axial direction in such a way that axial movement of the annular structure and resulting radial movement of the press jaws (3) are in different ratios relative to one another over the maximum movement path of the annular structure (2), wherein:
the annular structure (2) has a base structure (15) and, received within the base structure, exchangeable control members (16) with the control faces (14) constructed on the respective exchangeable control members, wherein the changing angle of inclination of the control faces is defined by a geometry of a corresponding exchangeable control member, wherein, in planes perpendicular to the press axis (X), the control faces (14) each form a polygon with corners disposed respectively between two press jaws (3) of the plurality of press jaws adjacent to one another; and

Claim 25: replace the phrase “claim 24” with --claim 1--
Claim 28, line 9: replace “where” with --wherein--
	Claim 28, line 19-20: replace “respective exchangeable control members” with --a surface of exchangeable sliding plates (19), the exchangeable sliding plates being components of the respective exchangeable control members-- such that claim 28 includes the subject matter of claim 14.
Authorization for this examiner’s amendment was given in a telephone conversation with Attorney Daniel Gross on 02/23/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Viehl et al. (EP 1,302,255 A1), Essen (US 6,857,305 B2), and Schröck (US 4,306,442 A), fails to anticipate or render obvious in combination the limitations of claim 14—now included in claims 1 and 28 by the examiner’s amendment above—in combination with the other limitations of the claims.
Claim 24 had been previously been indicated in the Non-Final Office Action as containing allowable subject matter and, therefore, the combination of claims 24 and 1 as set forth in the examiner’s amendment above makes claim 24 an allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725